Citation Nr: 0030273	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the amount awarded to the appellant for nonservice-
connected disability pension benefits from February 1, 1998 
was properly calculated.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946, and from March 1947 to April 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  For the period of February 1, 1998 to December 31, 1998, 
the RO excluded from the appellant's annual countable income 
the amount of reported unreimbursed medical expenses that 
exceeded 5 percent of the maximum annual rate of pension 
payable.

3.  The nonservice-connected disability pension benefits 
awarded to the appellant from January 1, 1999 was properly 
calculated.


CONCLUSION OF LAW

The appellant was awarded all nonservice-connected disability 
pension benefits to which he was entitled from February 1, 
1998, including amounts awarded for unreimbursed medical 
expenses.  38 U.S.C.A. §§ 1521, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.21, 3.23, 3.29, 3.31, 3.272, 3.273 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws and Regulations

Improved pension benefits, like all VA nonservice-connected 
pension benefits, are based, in part, on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1999).

Unreimbursed medical expenses (which were paid within the 
twelve-month annualization period regardless of when 
incurred) are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate of pension payable.  38 U.S.C.A. § 1503; 38 
C.F.R. § 3.272(g).

The maximum annual rates of improved pension are specified by 
law and are increased from time to time under 38 U.S.C.A. § 
5312.  Each time there is an increase under 38 U.S.C.A. § 
5312, the actual rates are published in the "Notices" 
section of the Federal Register.  38 C.F.R. § 3.23(a) (2000).  
Effective December 1, 1997, the maximum annual pension rate 
for a veteran with one dependent was $11,349; this rate was 
increased to $11,497, effective December 1, 1998.  38 
U.S.C.A. §§ 1521, 5312; 38 C.F.R. § 3.23; M21-1, Part I 
(Changes 21, 22), App. B.

Whenever there is a change in the maximum annual pension 
rate, the monthly rate of pension payable shall be computed 
by reducing the new applicable maximum annual pension rate by 
countable income on the effective date of the change in the 
applicable maximum annual pension rate, and dividing the 
remainder by 12.  38 C.F.R. § 3.273(b)(1).

Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  
38 C.F.R. § 3.273(b)(2).

After determining the monthly or other periodic rate of 
improved pension under 38 C.F.R. §§ 3.273 and 3.30, the 
resulting rate, if not a multiple of one dollar, will be 
rounded down to the nearest whole dollar amount.  38 C.F.R. § 
3.29.

The commencement date of change in benefit payments is 
determined under the provisions of 38 C.F.R. § 3.31.  
38 C.F.R. § 3.273.  Under that provision, payment of monetary 
benefits based on an increased award of pension may not be 
made for any period before the first day of the calendar 
month following the month in which the award or increase 
became effective.  38 U.S.C.A. § 5111(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.31.  An increased award is defined, 
inter alia, as an award which is increased because of a 
reduction in income.  38 C.F.R. § 3.31(a).  However, where 
the increase results solely from the enactment of 
legislation, such as a cost-of-living increase, payment 
properly commences on the effective date of the increase.  
38 C.F.R. § 3.31(c).

II.  Analysis


Claims Assistance


Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board concludes that the RO has complied 
with, or gone beyond, the mandates of the new legislation.  
There is no indication that there now exists any additional 
evidence from any source that could substantiate the claim 
that has not been obtained.  The provisions of the Veterans 
Claims Assistance Act pertaining to compensation claims are 
not relevant to this matter.  Clearly, the RO has dealt with 
the merits of the claim and it did not base its determination 
upon the concept of a well grounded claim.  The RO has also 
provided the veteran with clear notice of the evidence 
considered and the types of evidence he needed to submit to 
support his claim.  Accordingly, the Board finds that it is 
not prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1994).   

Whether the amount awarded to the appellant for nonservice-
connected disability pension benefits from February 1, 1998 
was properly calculated.

The veteran maintains that the amount of nonservice-connected 
disability pension benefits awarded from February 1998 was 
insufficient.  In light of his contentions, the Board has 
carefully reviewed the evidence of record, as well as the 
calculations of the RO.  Based on its review, the Board 
concludes that the appellant received the maximum amount of 
pension benefits to which he was entitled, including amounts 
awarded for unreimbursed medical expenses, effective February 
1, 1998.

The VA pays improved pension benefits on a monthly basis.  
See 38 C.F.R. § 3.30(a) (2000) (providing that payments of 
improved pension shall be made be monthly when the annual 
rate payable is $288 or more).  The amount of the pension 
paid each month is determined by subtracting the veteran's 
reported annual income (from Social Security) from the 
maximum annual pension rate and dividing the remainder by 12.  
See 38 C.F.R. § 3.273(a).

When arriving at this monthly amount, no consideration is 
given to the amount of medical expenses paid.  The reason for 
this is apparent, as VA would be unable to reimburse a 
veteran for medical expenses that have not yet been incurred.  
Rather, an appellant is paid for unreimbursed medical 
expenses incurred the previous year in a one-time payment.  
The amount of this one-time payment is determined by 
recalculating the pension rate at which he would have been 
paid in the previous year had unreimbursed medical expenses 
been considered in determining countable income (i.e. 
excluded from his countable income).

In January 1995, the RO adjusted the veteran's nonservice-
connected disability pension benefits to add a cost of living 
increase, effective December 1, 1993.  However, in 
calculating the veteran's pension award from March 1, 1994, 
the RO incorrectly applied unreimbursed medical expenses paid 
between March 1, 1993 and February 28, 1994.  This improper 
reduction of the veteran's annual income resulted in an 
overpayment of pension benefits from March 1994 to January 
1999.

In particular, the RO calculated the veteran's nonservice-
connected pension benefits for the months of March to 
November 1994 as follows:  First, five percent of the maximum 
annual pension rate ($10,240 x .05= $512) was subtracted from 
medical expenses paid during the previous period ($1,106 - 
$512 = $594).  See 38 C.F.R. § 3.272(g).  This remainder was 
subtracted from the appellant's annual income of $6,841.  Id.  
($6,841 - $594 = $6,247).  This amount represented the 
appellant's countable annual income, taking into account 
unreimbursed medical expenses from March 1993 to February 
1994.  The appellant's countable annual income was then 
subtracted from the maximum annual pension rate ($10,240 - 
$6,247 = $3,993).  This amount was divided by 12 to calculate 
the monthly rate due ($3,993/12 = $332.75).  Rounded down to 
the nearest whole dollar amount, the amount is $332.  
38 C.F.R. § 3.29.  Consequently, this is the rate at which 
the appellant was paid from March to November 1994.

For the period of December 1, 1994 to January 31, 1999, the 
RO calculated the award as follows:  Five percent of the 
maximum annual pension rate ($10,527 x .05 = $526.35) was 
subtracted from medical expenses paid between March 1993 and 
February 1994 ($1,106 - $526.35 = $579.65).  See 38 C.F.R. 
§ 3.272(g).  The remainder was then subtracted from the 
appellant's annual income of $7,034.  Id. ($7,034 - $579.65 = 
$6,454.35).  The appellant's countable annual income come was 
subtracted from the maximum annual pension rate ($10,527 - 
$6,454.35 = $4,072.65).  The monthly rate due was calculated 
by dividing this amount by 12 ($4,072.65/12 = $339.39).  
Rounded down to the nearest whole dollar amount, the amount 
is $339.  38 C.F.R. § 3.29.  This is the rate at which the 
appellant was paid from December 1, 1994 to January 31, 1999.

In January 1999, the veteran submitted a Medical Expense 
Report reflecting expenses paid from January 1, 1998 to 
December 31, 1998.  Specifically, he listed the following 
expenses.

Medical Expense
Amount Paid
Date Paid
Hospital charges
$40.00
September 10, 
1998
Physician's Bill
$5.00
January 9, 1998
Physician's Bill
$5.40
February 4, 
1998
Physician's Bill
$10.00
March 6, 1998
Physician's Bill
$10.00
May 8, 1998
Physician's Bill
$10.00
April 4, 1998
Hospital charges
$10.00
November 6, 
1998
Physician's Bill
$16.04
October 10, 
1998
Hospital charges
$10.00
July 6, 1998
Eye glasses
$104.00
July 6, 1998
Eye glasses
$104.00
July 23, 1998
Hospital charges
$100.00
September 23, 
1998
Hospital charges
$40.00
September 9, 
1998
Dental Bill
$50.00
June 3, 1998
Radiology Bill
$10.00
September 15, 
1998
Hospital charges
$100.00
September 27, 
1998
Hospital charges
$7.33
November 2, 
1998
Prescription medication
$200.00
September 15, 
1998
Prescription medication
$7.00
July 17, 1998
Prescription medication
$13.40
April 20, 1998
Prescription medication
$265.40
September 15, 
1998
Prescription medication
$163.60
September 15, 
1998
Prescription medication
$10.00
November 4, 
1998
Prescription medication
$7.00
March 13, 1998
Prescription medication
$20.26
May 11, 1998
Prescription medication
$50.00
November 4, 
1998

The total amount of unreimbursed expenses paid by the 
appellant in 1998 was $1,368.43.  Because unreimbursed 
medical expenses are excluded from a claimant's countable 
annual income (to the extent that the amount paid exceeds 5 
percent of the maximum annual rate), upon receipt of these 
reported medical expenses, the RO was required to calculate 
the veteran's countable income for the applicable reporting 
period to determine the retroactive amount of pension 
benefits to which the appellant was entitled.  38 C.F.R. § 
3.272(g).

Consequently, in February 1999, the RO determined that the 
veteran was entitled to nonservice-connected disability 
pension benefits in the amount of $380 per month from 
February through November 1998, $384 for the month of 
December 1998, and $318 monthly from January 1, 1999.

For the period of February 1, 1998 through November 30, 1998, 
the award was calculated as follows:  Five percent of the 
maximum annual pension rate ($11,349 x .05= $567.45) was 
subtracted from the veteran's reported medical expenses 
($1,368.43 - $567.45 = $800.98).  See 38 C.F.R. § 3.272(g).  
This remainder was subtracted from the appellant's annual 
income of $7,584.  Id.  ($7,584 - $800.98 = $6,783.02).  This 
amount represents the appellant's countable annual income, 
taking into account unreimbursed medical expenses for the 
period from February to November 1998.  Next, the appellant's 
countable annual income was subtracted from the maximum 
annual pension rate ($11,349 - $6,783.02 = $4,565.98).  To 
reach the monthly rate due, this amount is divided by 12 
($4,565.98/12 = $380.50).  Rounded down to the nearest whole 
dollar amount, the amount is $380.  38 C.F.R. § 3.29.

Because the appellant's annual income and the maximum annual 
pension rate were changed effective December 1, 1998, the 
following calculations apply for the month of December 1998.  
Five percent of the maximum annual pension rate ($11,497 x 
.05= $574.85) was subtracted from the appellant's reported 
medical expenses ($1,368.43 - $574.85 = $793.58).  See 
38 C.F.R. § 3.272(g).  This remainder was subtracted from the 
appellant's annual income of $7,680.  Id.  ($7,680 - $793.58 
= $6,886.42).  This amount represents the appellant's 
countable annual income, taking into account unreimbursed 
medical expenses, for the period of January 1998 to December 
1998.  The appellant's countable annual income was then 
subtracted from the maximum annual pension rate ($11,497 - 
$6,886.42 = $4,610.58).  To calculate the rate due for 
December 1998, this amount is divided by 12 ($4,610.58/12 = 
$384.22).  Rounded down to the nearest whole dollar amount, 
the amount is $384.  38 C.F.R. § 3.29.

Effective January 1, 1999, the appellant's annual income from 
Social Security totaled $7,680, and the maximum annual 
pension rate was $11,497.  The RO properly calculated that 
the veteran was entitled to $318 per month from January 1, 
1999.  This monthly rate was calculated by subtracting the 
appellant's annual reported income from the maximum annual 
pension rate ($11,497 - $7,680 = $3,817), and dividing the 
remainder by 12 ($3,817/12 = $318.08).  See 38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.273.  After determining the monthly 
rate, the resulting amount was rounded down to the whole 
dollar amount.  38 C.F.R. § 3.29.

The monthly pension rates due and paid from February 1, 1998 
(based on unreimbursed medical expenses paid in 1998) are 
reflected in the following chart.

DATE
AMOUNT DUE
AMOUNT PAID
DIFFERENCE
February 1998 
$380
$358
-$22
March 1998
$380
$358
-$22
April 1998
$380
$358
-$22
May 1998
$380
$358
-$22
June 1998
$380
$358
-$22
July 1998
$380
$358
-$22
August 1998
$380
$358
-$22
September 
1998
$380
$358
-$22
October 1998
$380
$716
$336
November 1998
$380
$0
-$380
December 1998
$384
$720
$336
January 1999
$318
$0
-$318
February 1999
$318
$560
$242
March 1999
$318
$318
$0
April 1999
$318
$318
$0
TOTAL
$5,456
$5,496
$40

The Board finds that the appellant was due $5,456 in total 
pension benefits for the period of February 1, 1998 to April 
30, 1999.  A review of the payment history in this case shows 
that he received a total of $5,496 during this period.  In 
view of the foregoing, the Board concludes that the veteran 
received all the pension benefits to which he was entitled 
from February 1, 1998.

The Board is bound by applicable statutes and VA regulations.  
In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
appellant has not pointed out any error of fact, but simply 
disagrees with the application of 38 U.S.C.A. § 1503 and 
38 C.F.R. § 3.272(g) to his case, the provisions of which 
require that the RO's only count that amount of the 
unreimbursed medical expenses which exceed 5 percent of the 
maximum annual rate of pension in calculating his countable 
income.

Finally, the Board recognizes the veteran's contention that 
the RO improperly reduced his pension benefits from February 
1, 1998, to offset the overpayment created in January 1995.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the issue of the 
validity of a debt is a threshold determination which must be 
made prior to a decision on a request for waiver of the 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VA O.G.C. Prec. Op. No. 6-98, 63 Fed.Reg. 31,264 
(1998).

In this regard, the Board notes that under 38 U.S.C.A. 
§ 5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 
38 C.F.R. § 3.500(b)(2).  As the Court has noted, "[s]tated 
another way, when an overpayment has been made 'by reason of 
an erroneous award based solely on administrative error,' the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  See Erickson v. West, 13 Vet App 495 
(2000).

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).

In this case, it is undisputed that the overpayment at issue 
resulted solely from a VA administrative error.  There is no 
indication that the veteran knew or should have known of the 
erroneous award, nor is there any indication that the 
overpayment resulted from any act of commission or omission 
by the veteran.  The Board finds that the erroneous award of 
additional benefits was solely the result of VA 
administrative error, and in effect, void ab initio.  
Erickson, supra.  Thus, the pension overpayment was 
improperly created and therefore may not be assessed against 
the veteran.

It appears that the veteran is confused by statements in the 
June 1999 statement of the case (SOC).  Therein, the RO noted 
that its improper reduction of the veteran's annual income 
based on unreimbursed medical expenses paid during a previous 
period resulted in an overpayment from March 1994 to January 
1999.  The RO explained that it "adjusted [his] pension [in 
February 1999] to remove the unreimbursed medical expenses 
paid between March 1, 1993, and February 28, 1994, from 
consideration" to avoid another overpayment.  While these 
statements could reasonably be misconstrued by the veteran as 
suggesting that his pension award was reduced by the amount 
of the previous overpayment, a detailed review of the record 
confirms that this is not the case.  The RO was simply 
attempting to explain that only unreimbursed medical expenses 
paid within the twelve-month annualization period are 
deducted from annual countable income, and that unreimbursed 
medical expenses paid from March 1993 to February 1994 are 
not for consideration in calculating the veteran's current 
pension award.  In short, the RO did better for the veteran 
with its math than its explanations.


ORDER

The appeal is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

